DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 6-8, 11, 12, 15-17, and 20 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Arguments/Remarks as filed on January 28, 2021

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 02, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROOHPARVAR et al. (US2013/0135926) (hereinafter Rooh) (published May 30, 2013) in view of Schuette (US 2013/0124787) (hereinafter Schuette) (published May 16, 2013) and Artificial Neural Networks (published 2005).
Regarding Claims 1, 11, and 20, taking claim 1 as exemplary, Rooh discloses a solid state drive, comprising: a host interface; a controller;
“Because processor 130 (e.g., a memory controller) is between the host 240 and the memory devices 100, communication between the host 240 and the processor 130 may involve different communication links than those used between the processor 130 and the memory devices 100. For example, the memory module 201 may be an Embedded MultiMediaCard (eMMC) of a solid state drive (SSD)” (Rooh [0030])

a set of non-volatile memory units of different types that have different program erase budgets corresponding to the different types respectively; and
“Memory cells (e.g., flash memory cells) can be configured as what are known in the art as Single Level Memory Cells (SLC) or Multilevel Memory Cells (MLC)” (Rooh [0013])

“As one example, for a device intended to have a particular data retention and to accurately perform for 50,000 program/erase cycles, it might be determined to have a read window budget allowing its memory cells to only be programmed to one of two data states (1 bit/cell). That same device, if the set of reliability criteria were to instead require only 3,000 program/erase cycles, might be determined to have a read window budget allowing the memory cells of the device to be programmed to one of four data states (2 bits/cell)…” (Rooh [0016])

“Although memory module 201 is depicted with four memory devices 100, memory module could have one or more memory devices 100, and may include one or more other memory devices (not shown in FIG. 2) that are not configured to perform methods of various embodiments described herein” (Rooh [0029])

firmware containing instructions configured to instruct the controller to: generate an address map mapping logical addresses to physical addresses of the memory units the different types; and
“The processor 130 may include a memory 128 to store indications of memory cell density for portions of the array of memory cells 104. For example, indications of memory cell density may be used in mapping data to the memory device 100 and in performing address translation between a logical address received by the processor 130 and a physical address of the memory device 100 where data is stored for that logical address” (Rooh [0018])

adjust the address map based at least in part on the program erase budgets to level wear across the memory units of the different types;
“The processor 130 may handle many activities autonomously, such as error correction, management of defective blocks, wear leveling and address translation. As such, the host 240 may be unaware that memory devices 100 have varying levels of memory cell density” (Rooh [0030])

But does not explicitly state track degrees of wear of the memory units, wherein the degrees of wear are normalized to account for differences in the program erase budgets corresponding to the different types, wherein the degrees of wear are normalized using a largest one of the program erase budgets; and track numbers of normalized program erase cycles of the memory units, wherein the numbers of normalized program erase cycles of the memory units are proportional to number of actual program erase cycles of the memory units and inversely proportional to program erase budgets of the memory units.
Schuette discloses track degrees of wear of the memory units, wherein the degrees of wear are normalized to account for differences in the program erase budgets corresponding to the different types,
“After reconfiguring "marginal" blocks to disable the upper pages and write them in the SLC mode only, the wear leveling information pertaining to these blocks needs to be managed in a different manner than that of blocks operating in the MLC mode. This can be done by creating different pools for wear leveling on the controller, thereby allowing a bimodal or, in the case of additional bits per cell, a multi-modal configuration of wear leveling. Alternatively the block information record tracking the number of program/erase cycles can be filtered by applying a simple algorithm to normalize the different program/erase counts for the different modes of operation” (Schuette [0043])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the tracking the wear of memory unit of Schuette with Rooh to yield the 
Artificial Neural Network discloses wherein the degrees of wear are normalized using a largest one of the program erase budgets; and
“The rescaling is often accomplished by using a linear interpolation formula such as that given in Eq. (3.2):                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    m
                                    a
                                    
                                        
                                            x
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    m
                                    i
                                    
                                        
                                            n
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    m
                                                    i
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    m
                                                    a
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                    -
                                                    m
                                                    i
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            m
                            i
                            
                                
                                    n
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    , where (maxvalue - minvalue) ≠ 0” (Artificial Neural Networks page 16)

track numbers of normalized program erase cycles of the memory units, wherein the numbers of normalized program erase cycles of the memory units are proportional to number of actual program erase cycles of the memory units and inversely proportional to program erase budgets of the memory units.
“There are times when the neural network designer may wish to constrain the range of each input feature or each output of a neural network. This is often done by rescaling the features or outputs from one rang of values to a new range of values … The rescaling is often accomplished by using a linear interpolation formula such as that given in Eq. (3.2):                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    m
                                    a
                                    
                                        
                                            x
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    m
                                    i
                                    
                                        
                                            n
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    m
                                                    i
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    m
                                                    a
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                    -
                                                    m
                                                    i
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            v
                                                            a
                                                            l
                                                            u
                                                            e
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            m
                            i
                            
                                
                                    n
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    , where (maxvalue - minvalue) ≠ 0 … when the min-max normalization is applied, each feature will lie within the new range of values; but the underlying distributions of the corresponding features will remain the same. This allows the designer more flexibility in designing neural networks and in determining which features are more worth than others when making a decision. Min-max normalization has the advantage of preserving exactly all relationships in the data and does not introduce any bias” (Artificial Neural Networks page 16)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the normalization algorithm of Artificial Neural Networks with the combination of Rooh and Schuette to yield the predictable results of being able to efficiently compare values that use different scales such as the different program/erase counts for the different modes of operation in Schuette. “This allows the designer more flexibility in designing neural networks and in determining which features are more worth than others when making a decision. Min-max normalization has the advantage of preserving exactly all relationships in the data and does not introduce any bias” (Artificial Neural Networks page 16)
Claims 11 and 20 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 2 and 12, Rooh further discloses wherein the types of the memory units include at least two of: single level cell flash memory; multi level cell flash memory; triple level cell flash memory; and quad level cell flash memory.
“Memory cells (e.g., flash memory cells) can be configured as what are known in the art as Single Level Memory Cells (SLC) or Multilevel Memory Cells (MLC)” (Rooh [0013])

“Although memory module 201 is depicted with four memory devices 100, memory module could have one or more memory devices 100, and may include one or more other memory devices (not shown in FIG. 2) that are not configured to perform methods of various embodiments described herein” (Rooh [0029])

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooh (published May 30, 2013), Schuette (published May 16, 2013), and Artificial Neural Networks (published 2005) as applied to claims 1 and 11 above and further in view of FREITAS et al. (US 2007/0294490) (hereinafter Freitas) (published December 20, 2007).
Regarding Claims 6 and 15, the combination of Rooh, Schuette, and Artificial Neural Networks disclosed the solid state drive of claim 1 and method of claim 11, but does not explicitly state wherein the instructions are further configured to instruct the controller to: receive a request to write data in a logical address that is currently mapped by the address map to a first memory unit; identify a second memory unit having less wear than the first memory unit; change the address map to map the logical address to the second memory unit; and write the data in the second memory unit.
Freitas discloses wherein the instructions are further configured to instruct the controller to: receive a request to write data in a logical address that is currently mapped by the address map to a first 
“Controller 55 receives the storage block address from the host system 15 and maps the storage address to the physical block address in the SCM 20 with a storage address to physical block address table. Controller 55 communicates with the wear leveling controller 45 on write operations to update the counters and when required, write data to a block with less wear and change the storage address to physical block address table” (Freitas [0036])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the remapping a write to a block of less wear in Freitas with the combination of Rooh, Schuette, Artificial Neural Networks to yield the predictable results of more even usage of all the blocks and therefore improving the mean time to failure.

Regarding Claims 7 and 16, Rooh further discloses wherein the first memory unit and the second memory unit are of different types.
“Memory cells (e.g., flash memory cells) can be configured as what are known in the art as Single Level Memory Cells (SLC) or Multilevel Memory Cells (MLC)” (Rooh [0013])

“Although memory module 201 is depicted with four memory devices 100, memory module could have one or more memory devices 100, and may include one or more other memory devices (not shown in FIG. 2) that are not configured to perform methods of various embodiments described herein” (Rooh [0029])

Regarding Claims 8 and 17, Rooh further discloses wherein the first memory unit and the second memory unit have different program erase budgets.
“As one example, for a device intended to have a particular data retention and to accurately perform for 50,000 program/erase cycles, it might be determined to have a read window budget allowing its memory cells to only be programmed to one of two data states (1 bit/cell). That same device, if the set of reliability criteria were to instead require only 3,000 program/erase cycles, might be determined to have a read window budget allowing the memory cells of the device to be programmed to one of four data states (2 bits/cell)…” (Rooh [0016])

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
Applicant Argues:
a)	The ANN reference is directed to “Min-Max Normalization” in general and its application to neural network. Specifically, the modification to use “Min-Max Normalization” is stated as “There are times when the neural network designer may wish to constrain the range of each input feature or each output of a neural network.”
However, the examiner fails to show why such a teaching for a “neural network designer” to “constrain the range of an input” or “output” is relevant and/or applicable to “wear leveling” in memory, as claimed by Applicant.
With respect to (a), ANN describes “Min-Max Normalization” and how it is used to compare features from differing ranges and to determine their worth. The prior art combination of Rooh and Schuette disclosed the different types of memory, wear leveling in the memory, and using normalization to compare the different program/erase counts of the different memory types. ANN explicitly recites the normalization formula as well as its properties, and by combining ANN with the combination of Rooh and Schuette one of ordinary skill in the art would readily know how to apply normalization to compare the different program/erase counts of the different memory types described in Schuette. Furthermore ANN application of “Min-Max Normalization” being in neural networks rather than in memory would not hinder its combination with Rooh or Schuette as the established function of “Min-Max Normalization” is the comparison of features from differing ranges and would be the same in both fields and is obvious on how it is being applied.
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396” (MPEP 2141 Section I)

b)	The prior art references Rooh, Schuette, and ANN fail to disclose the amended, claimed elements of Applicant’s claimed invention. For example, Schuette merely suggests “applying a simple algorithm to normalize the different program/erase counts for the different modes of operation”, (emphasis added)
However, Schuette does not disclose what the “simple algorithm” looks like and how to normalize for the different modes.
With respect to (b), as applicant states Schuette does not disclose the “simple algorithm”, however ANN discloses the normalization algorithm. The claims however also do not have any algorithm being claimed and is just referring to normalization. Applicant explicitly refers to the limitation of “wherein the degrees of wear are normalized using a largest one of the program erase budgets”. Schuette explicitly states that normalization is for the different program/erase counts and the normalization formula in ANN explicitly states                 
                    
                        
                            x
                        
                        
                            i
                        
                        
                            '
                        
                    
                    =
                    
                        
                            m
                            a
                            
                                
                                    x
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                            -
                            m
                            i
                            
                                
                                    n
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            m
                                            i
                                            
                                                
                                                    n
                                                
                                                
                                                    v
                                                    a
                                                    l
                                                    u
                                                    e
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                            a
                                            
                                                
                                                    x
                                                
                                                
                                                    v
                                                    a
                                                    l
                                                    u
                                                    e
                                                
                                            
                                            -
                                            m
                                            i
                                            
                                                
                                                    n
                                                
                                                
                                                    v
                                                    a
                                                    l
                                                    u
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    m
                    i
                    
                        
                            n
                        
                        
                            t
                            a
                            r
                            g
                            e
                            t
                        
                    
                
            . And when combined one of ordinary skill in the art would readily know how to normalize different program erase budgets and know to use the largest one of the program erase budget as it is impossible to normalize without knowing the largest value in the range.
Furthermore applicant also explicitly points to the limitation of “wherein the numbers of normalized program erase cycles of the memory units are proportional to number of actual program erase cycles of 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136                       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136